Citation Nr: 1036857	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-39 200	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a pilonidal cyst.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a disability of the 
right hand.

5.  Entitlement to service connection for a respiratory 
disability, to include an upper respiratory infection/bronchitis.

6.  Entitlement to an initial evaluation in excess of 40 percent 
for service-connected prostatitis with urinary incontinence, 
urinary frequency, and erectile dysfunction (genitourinary 
disability).

7.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hypertension.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative arthritis of the thoracic 
spine and lumbar spondylosis (thoracolumbar disability).

9.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee disability.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected varicose veins of the right leg.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected varicose veins of the left leg.

12.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.

13.  Entitlement to an initial compensable evaluation for 
service-connected right foot disability.

14.  Entitlement to an initial compensable evaluation for 
service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1975 to March 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C., and a 
copy of the hearing transcript is of record.

The issues of service connection for headaches, a pilonidal cyst, 
and an upper respiratory infection/bronchitis are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  

The Veteran is in receipt of a 90 percent combined disability 
evaluation for service-connected disorders, effective August 
2006.  As will be directed below, upon remand, the RO/AMC's 
attention is called to the ruling of Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, VA 
must consider a claim for a total rating based on individual 
unemployability).


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for hearing loss 
and a right hand disorder and for increased ratings for a 
genitourinary disability, hypertension, thoracolumbar disability, 
a right knee disability, varicose veins of the lower extremities, 
tinnitus, a right foot disability and a right ankle disability; 
and he has otherwise been assisted in the development of his 
claims.

2.  The Veteran's statements that he currently has hearing loss 
and a right hand disorder due to service are competent, non-
credible, non-probative evidence.

3.  The Veteran does not have a bilateral hearing loss that is 
causally related to service.  

4.  The Veteran does not have a right hand disability that is 
causally related to service.

5.  The Veteran is assigned the maximum schedular rating for 
urinary frequency and he does not have voiding dysfunction 
requiring the use of an appliance and does not require the 
wearing of absorbent materials that must be changed more than 4 
times a day.

6.  The evidence does not show diastolic blood pressure reading 
predominantly 110 or more or diastolic readings of 200 or more 
during the appeal period.

7.  The evidence does not show flexion of the lumbar spine to 60 
degrees or less, combined range of motion of the thoracolumbar 
spine to 120 degrees or less, muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour, 
or incapacitating episodes due to the service-connected back 
disability.    

8.  Range of motion of the right knee was from 0 to 130 degrees 
on physical examination in August 2006 and from 0 to 140 degrees 
on examination in June 2009.

9.  The evidence does not show persistent edema of the right 
lower extremity, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.

10.  The evidence does not show persistent edema of the left 
lower extremity, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.

11.  The current single 10 percent disability rating assigned for 
tinnitus is the maximum scheduler rating allowed under the 
applicable VA rating criteria.
12.  The evidence does not show pes planus or moderate impairment 
of the right foot.

13.  Physical examination of the ankles in August 2006 and June 
2009 showed a normal gait with full range of motion, as well as 
bilateral dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty; nor may sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).   

2.  The criteria for service connection for a right hand 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected genitourinary 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a including Diagnostic Code 
7527 (2009).

4.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 (2009).

5.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected thoracolumbar 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5242 (2009).
6.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5010-5260 (2009).

7.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected varicose veins of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic 
Code 7120 (2009).

8.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected varicose veins of 
the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 
7120 (2009).

9.  There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the Veteran's tinnitus, to 
include a separate 10 percent rating for each ear.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

10.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right foot disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5299-5276 
(2009).

12.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5299-5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in July 2006, prior to adjudication, that informed him of 
the requirements to establish entitlement to service connection.  
Service connection was subsequently granted for multiple 
disabilities by rating decision in November 2006, including the 
disabilities for which increased ratings are at issue.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the November 
2007 Statement of the Case, the VA General Counsel has held that 
38 U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect to 
the increased rating claims.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files.  In August 2010, the 
Veteran through his representative  submitted additional 
evidence. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the July 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in August 2006 and June 2009.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claims, including at his January 2010 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).

Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Service Connection Claims

The Veteran seeks service connection for a bilateral hearing loss 
and a right hand disability.  He has contended, including at his 
June 2010 hearing, that he was exposed to acoustic trauma in 
service and that he has had numbness of the right hand 
intermittently since the fall of 2005.  Because there is no post-
service medical evidence of chronic hearing loss within the 
meaning of applicable law, or evidence of a right hand 
disability, the preponderance of the evidence is against the 
claims and that the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Hearing loss

As is noted above, the Board is required to follow applicable 
statutes and regulations in its decisions.  Applicable 
regulations provide that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records reveal that a number of 
audiograms were conducted during service and that all of them 
show results within the VA definition of normal hearing, except 
for a 40 decibel loss at 4000 hertz on the left on audiological 
testing in November 2005.  

However, a VA audiological evaluation in August 2006 revealed 
bilateral hearing within the VA definition of normal from 500 to 
4000 hertz, with decibel thresholds at the relevant frequencies 
of 35 decibels or lower.  As there is no post-service medical 
evidence of defective hearing under the applicable VA criteria, 
service connection for bilateral hearing loss is denied.


Right hand disability

The Veteran's service treatment records reveal a diagnosis of 
right ulnar neuropathy, possibly postural in nature, in December 
2005.  However, it was reported on evaluation in August 2006 that 
his right hand numbness had resolved.  When examined in June 
2009, motor and sensory functioning of the upper extremities was 
within normal limits, and no right hand disability was diagnosed.

In the absence of proof of a present disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service. 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

As there is no evidence of a chronic right hand disability after 
service discharge, the elements required under Hickson for a 
grant of service connection have not been shown and the claim 
must be denied.


Conclusion 

 The Board has considered the Veteran's testimony and the written 
statements on file in support of his service connection claims.  
Such lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  


To the extent that the Veteran alleges that he has had a hearing 
disorder and a right hand disability since service, development 
of the claims under Jandreau indicates that the Veteran does not 
have the disabilities he claims.  Thus, while the Veteran 
presents credible testimony as to symptoms, the objective 
evidence of record does not substantiate that the Veteran's 
testimony is probative.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for genitourinary 
disability, hypertension, thoracolumbar disability, right knee 
disability, varicose veins of the lower extremities, tinnitus, a 
right foot disability, and a right ankle disability by rating 
decision in November 2006; a 10 percent rating was assigned for 
the genitourinary disability, hypertension, arthritis of the 
spine, right knee disability, varicose veins of each lower 
extremity, and tinnitus, while a noncompensable evaluation was 
assigned for the right foot and right ankle disabilities.  All 
ratings were effective March 1, 2006.  The Veteran timely 
appealed.

The Veteran contends that the service-connected disabilities at 
issue are more severely disabling than is reflected by the 
currently assigned ratings.  Because each of these disabilities 
is not shown to manifest the symptomatology required for a higher 
rating under the rating schedule, and VA is obligated to only 
apply the applicable rating schedule to disability rating claims, 
the claims will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

A designation of a diagnostic code that ends in "99" reflects 
that the disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with another diagnostic code 
indicates that the disability has been rated as analogous to the 
second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).
38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray findings, 
is to be rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5003, 5010 (2009).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).


Genitourinary Disorder

The Veteran is currently assigned a 40 percent rating for his 
genitourinary disability under Diagnostic Code 7527.  He has 
contended, including at his June 2010 personal hearing, that he 
has to urinate 25-30 times during the day and that, although he 
does not wear a diaper, his underwear is continually damp.

The Veteran's genitourinary disorder is rated under Diagnostic 
Code 7527, for prostate gland injuries, infections, hypertrophy, 
postoperative residuals.  The regulation directs that 
disabilities rated under this code should be rated as voiding 
dysfunction or urinary tract infection, whichever is predominant.  
Voiding dysfunctions are to be rated as urine leakage, urinary 
frequency, or obstructed voiding.

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than four times per day, a 60 percent evaluation is warranted.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed two to four times per day, a 40 
percent disability rating is warranted.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent materials 
which must be changed less than two times per day.  38 C.F.R. § 
4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Id.

Obstructed voiding warrants ratings ranging from noncompensable 
to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous catheterization.  
A 10 percent rating contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) 
post-void residuals greater than 150 cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per year.  
Id.

Other potentially applicable criteria are the criteria for 
urinary tract infection which allows for rating under the 
criteria for renal dysfunction if poor renal function is present.  
A 30 percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization (greater 
than two times/year), and/or requiring continuous intensive 
management.  A 10 percent rating is warranted for long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  38 C.F.R. Part 4, § 4.115a 
(2009).

The Veteran was provided a genitourinary evaluation for VA 
purposes in August 2006.  He said that he urinated 30 times a day 
at intervals of 15-45 minutes and 2 times a night at intervals of 
3-4 hours.  He had problems starting urination, and the urinary 
flow was weak and hesitant.  He had urinary incontinence, which 
did not require absorbent material.  He was impotent.  The 
diagnosis was prostatitis.

In June 2009 the Veteran reported prostatitis with urinary 
incontinence, urinary frequency, and erectile dysfunction.  It 
was reported that he urinated 2-3 times during the day at 
intervals of one hour and one time at night after about 6 hours.  
He still had problems starting urination, with a urinary flow 
that was weak and hesitant.  The Veteran also had urinary 
incontinence, which did not require absorbent material.  He did 
not require the use of an appliance.  He was on medication.  He 
could only accept jobs that allowed easy access to the bathroom.  
The diagnosis was prostatitis with urinary incontinence, urinary 
frequency, and erectile dysfunction.

The above relevant schedular criteria are primarily based on a 
veteran's subjective history.  As the Veteran's 40 percent rating 
is the maximum schedular rating for urinary frequency, and is 
higher than the maximum given for a urinary tract infection or 
obstructed voiding, there would need to be evidence of a voiding 
dysfunction requiring the use of an appliance or the wearing of 
absorbent materials that needed to be changed more than 4 times a 
day to warrant the grant of a rating in excess of 40 percent.  
However, the Veteran noted on examinations in August 2006 and 
June 2009 that he did not wear any absorbent material even though 
he was usually damp.  He also did not require the use of an 
appliance.  Consequently, an initial rating in excess of 40 
percent for the Veteran's genitourinary disability is not 
warranted.





Hypertension

The Veteran is currently assigned a 10 percent rating for 
hypertension under Diagnostic Code 7101.  He has not made any 
specific contentions regarding his hypertension.  

A 10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure, the lower number in a blood pressure reading, is 
predominantly 100 or more or when systolic pressure, the higher 
number, is predominantly 160 or more; a minimum 10 percent 
evaluation is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a history 
of diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 120 
or more, and a 60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more times 
on at least 3 different days.  38 C.F.R. § 4.104, Code 7101.  

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  Id. at Note (1).

On physical examinations in August 2006 and June 2009, blood 
pressure readings were 120/80, 130/80, 130/80, 118/76, 116/70, 
and 114/74.  The Veteran was taking medication for his 
hypertension with a good response.  Blood pressure readings in VA 
and private treatment records from May 2006 to November 2007, 
which includes multiple readings in November 2006, do not show 
any systolic readings of 200 mm or more or diastolic readings of 
110 mm or more.  The Veteran's hypertension was noted to be 
controlled in June 2007.  

As there are no systolic blood pressure readings of at least 200 
mm or diastolic reading of 110 mm or more, an initial rating in 
excess of 10 percent for hypertension is not warranted.  

Thoracolumbar Spine Disorder 

The Veteran is currently assigned a 10 percent rating for 
thoracolumbar disability under Diagnostic Code 5242.  He has 
contended, including at his June 2010 hearing, that this service-
connected disability can cause severe pain.

A 50 percent evaluation is assigned for disability of the 
thoracolumbar spine when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less 
or when there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009); see also 38 C.F.R. 
§ 4.71a, Plate V (2009).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4) (2009).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2009).      

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2009).


It was reported on evaluation in August 2006 that lumbar x-rays 
showed moderate to severe spondylosis.  However, there was no 
radiation pain on motion, no spasms, no spondylosis, and no 
incapacitation.  Motion of the back included flexion to 90 
degrees, extension to 30 degrees, and lateral bending and 
rotation to 30 degrees on the right; lateral bending and rotation 
were to 25 degrees on the left, with pain occurring at 25 
degrees.  Motor and sensory functioning was normal.  There was no 
additional limitation on repetitive use due to fatigue, weakness, 
incoordination, or lack of endurance.  The diagnosis was 
degenerative arthritis of the thoracic spine.

When examined in June 2009, the Veteran complained of back 
stiffness and pain.  However, his disorder had not resulted in 
any incapacitation.  There was tenderness but no radiation pain 
on motion, no spasms, and no spondylosis.  Motion of the back 
included flexion to 80 degrees, extension to 25 degrees, and 
lateral bending and rotation to 25 degrees on either side.  There 
was pain at 80 degrees of flexion and at 25 degrees on all other 
motion.  Motor and sensory functioning was normal.  There was no 
additional limitation on repetitive use due to fatigue, weakness, 
incoordination, or lack of endurance.  The diagnoses were 
degenerative arthritis of the thoracic spine and spondylosis of 
the lumbar spine.

The medical evidence noted above does not show any of the 
elements needed for an increased evaluation of 20 percent, such 
as active flexion of the thoracolumbar spine to 60 degrees or 
less, combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  In fact, 
flexion of the low back was to at least 80 degrees on evaluations 
in August 2006 and June 2009, with combined range of motion to 
much greater than 120 degrees.  

Additionally, there is no medical evidence of intervertebral disc 
syndrome with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Consequently, a rating in excess of 10 percent for the 
lumbosacral spine is not warranted during the appeal period at 
issue under the current rating criteria for the spine.  See 
Fenderson, supra.

The evidence also does not show evidence of radiculopathy 
warranting a compensable evaluation for neurological abnormality 
of either lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 Note (1) (2009).  

Although an increased evaluation can also be assigned for low 
back disability involving loss of motion when there is additional 
functional impairment, examinations in August 2006 and June 2009 
do not show any additional loss of motion on repetitive motion.  
See DeLuca, supra.  Consequently, a rating in excess of 10 
percent is not warranted for thoracolumbar disability.


Right Knee

The Veteran contends, including at his June 2010 personal 
hearing, that his right knee sometimes gives out.  The Veteran is 
currently assigned a 10 percent rating for his service-connected 
right knee under Diagnostic Codes 5010-5260.  

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2009).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2009) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

On examination in August 2006, the Veteran complained of pain, 
weakness, stiffness, giving way, and occasional swelling of the 
right knee.  He had had incapacitating episodes in the past but 
had not had an episode in the previous year.  Range of motion of 
the right knee was from 0 to 130 degrees, with pain at 130 
degrees.  The knee was limited by pain but was not additional 
limited on repetitive use by fatigue, weakness, incoordination, 
or lack of endurance.  X-rays revealed minimal narrowing of the 
joint space medially and minimal marginal spurs of the proximal 
tibia.  Degenerative joint disease of the right knee was 
diagnosed.

The Veteran complained on examination in June 2009 of pain, 
weakness, giving way, and swelling of the right knee.  Range of 
motion of the right knee was from 0 to 140 degrees without pain.  
The knee was not additional limited on repetitive use by pain, 
fatigue, weakness, incoordination, or lack of endurance.  The 
diagnosis was degenerative joint disease of the right knee.

Because the medical evidence shows that motion of the right knee 
was from 0 to at least 130 degrees on orthopedic examinations in 
August 2006 and June 2009, an evaluation in excess of 10 percent 
is not warranted for the right knee disability under Diagnostic 
Code 5260 or 5261 during the appeal period.  A higher evaluation 
would require limitation of extension to more than 10 degrees or 
limitation of flexion to less than 45 degrees.  

Additionally, as the knee does not involve x-ray evidence of 
involvement of 2 or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation also cannot be assigned under Diagnostic Codes 
5010-5003.



In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  Reiterating, while the Veteran as a layperson is 
competent to report symptoms, clinical evaluation indicates that 
there is no joint incoordination and no objective findings 
supportive of the Veteran's contention.  Examinations for VA 
purposes in August 2006 and June 2009 do not reveal 
symptomatology such as knee weakness or instability.  
Consequently, a separate compensable evaluation is not warranted 
for instability under Diagnostic Code 5257.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the tibia 
and fibula, a higher evaluation is not warranted for the right 
knee disability during the entire appeal period under another 
diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2009).  

The Board also finds that, in light of the above evidence 
involving range of motion, which does not show sufficient 
limitation of flexion or extension to warrant a compensable 
rating, a higher rating is not warranted for either knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. Reg. 
59990 (2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities under 
Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Such factors are not indicated by the clinical evidence of 
record.  Consequently, a rating in excess of 10 percent is also 
not warranted for the knee based on the factors noted in DeLuca, 
38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.


Varicose Veins

The Veteran, who is assigned separate 10 percent ratings for 
varicose veins of each lower extremity under Diagnostic Code 
7120, has contended, including at his June 2010 personal hearing, 
that he has pain, swelling, discoloration, and ulceration of the 
veins of his lower extremities.

Pursuant to Diagnostic Code 7120, a noncompensable rating is 
warranted where there are asymptomatic palpable or visible 
varicose veins.  A 10 percent rating is warranted where there is 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted where there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted where 
there is massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

The Veteran complained on evaluation in August 2006 of leg pain 
after prolonged standing and walking, intermittent leg edema, and 
dark pigmentation of the skin.  The condition had not caused 
functional impairment.  Physical examination of the lower 
extremities revealed bilateral varicose veins but did not reveal 
any ulceration, edema, or statis dermatitis.  The diagnosis was 
vontage veins of both legs.  The complaints and findings on 
evaluation in June 2009 were essentially the same as in August 
2006.  The diagnosis in June 2009 was varicose veins of the lower 
extremities.

As indicated above, to warrant a rating in excess of 10 percent 
for varicose veins there would need to be evidence of persistent 
edema, incompletely relieved by elevation of the extremity, which 
is not shown on either physical examination noted above.  
Consequently, an evaluation in excess of 10 percent is not 
warranted for the Veteran's service-connected varicose veins of 
the lower extremities during the appeal period.  

Tinnitus

The Veteran is currently evaluated at the 10 percent maximum rate 
for this condition under Diagnostic Code 6260.  

In this regard, the Board notes that, in Smith v. Nicholson, 19 
Vet. App. 63, 78, (2005) the United States Court of Appeals for 
Veterans Claims held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not deferring 
to the VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a Veteran to a 
single schedular disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87; 
Diagnostic Code 6260.  As 10 percent is the highest evaluation 
available for this condition and because there is no legal basis 
upon which to award separate schedular evaluations for tinnitus 
in each ear, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  




Right Foot

The Veteran is assigned an initial noncompensable evaluation for 
his right foot disability under Diagnostic Codes 5299-5271.  He 
has contended, including at his June 2010 personal hearing, that 
he has swelling, tenderness, and calluses of the right foot.

Diagnostic Code 5276 provides ratings for acquired flatfoot or 
pes planus.  Mild flatfoot with symptoms relieved by built-up 
shoe or arch support is rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the atendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral, is rated 10 percent disabling.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

Diagnostic Code 5284 provides a 10 percent rating for moderate 
foot injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is assigned 
for severe foot injuries.  A 40 percent rating is assigned for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2009).

It was reported on evaluation of the Veteran's right foot in 
August 2006 that there were signs of abnormal weight bearing, 
including callosities located at the big toe without tenderness.  
The diagnosis was of a callus of the right foot.

The Veteran was provided a right foot examination for 
compensation purposes in June 2009.  He complained of localized 
pain in the right foot that occurred approximately 3 times a 
month and lasted for 2 days at a time.  The pain could be 
elicited by physical activity and relieved by rest.  There was no 
weakness, stiffness, swelling, or fatigue.  The condition did not 
cause functional impairment.  Physical examination of the right 
foot did not reveal any sign of abnormal weight bearing or 
breakdown, callosities or unusual shoe wear pattern.  There was 
no tenderness, weakness, instability, painful motion, pes planus, 
pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or 
hallux rigidus.  X-rays showed narrowing of the 1st 
metatarsophalangeal joint and large plantar and Achilles tendon 
spur of the calcaneus.  The diagnosis was right foot calcaneal 
spurs.

The above evidence does not show a moderate foot injury of the 
right foot.  Examinations in August 2006 and June 2009 revealed 
spurs but did not reveal any tenderness or functional impairment.  
Additionally, there is no evidence that the Veteran's right foot 
disability should be evaluated under another diagnostic code for 
the foot, since there is no evidence of other disability such as 
pes planus, claw foot, or hammer toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5283 (2009).  Therefore, the Board finds 
that a compensable evaluation is not warranted for the service-
connected right foot under the rating schedule.  

The Board has also considered the Veteran's claim under 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45; however, there is no objective evidence that 
the Veteran's service-connected right foot disability causes 
additional functional loss due to pain, weakness, fatigability, 
swelling, or deformity.


Right Ankle

The Veteran is assigned a noncompensable evaluation for his right 
ankle disability under Diagnostic Code 5299-5271.  He has 
contended, including at his June 2010 personal hearing, that he 
has instability of the right ankle.  

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and a maximum 20 
percent rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.

Terms such as "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II (2009).  
The Veteran was provided an evaluation of his right ankle 
disability in August 2006.  Physical examination did not reveal 
any sign of edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The Veteran's right 
ankle had 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  There was no additional limitation of the right ankle 
on repetitive use due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays showed ligamentous 
calcification in the inferior aspect of medial and lateral 
malleoli due to previous injury.  Right ankle strain was 
diagnosed.

The Veteran complained of right ankle swelling on evaluation in 
June 2009.  He did not have any weakness, stiffness, giving way, 
lack of endurance, locking, fatigue, or dislocation.  Physical 
examination of the right ankle revealed dorsiflexion to 20 
degrees and plantar flexion to 45 degrees, and no obvious pain on 
motion.  There was no additional functional limitation following 
repetitive use due to incoordination, fatigue, weakness, or lack 
of endurance.  X-rays of the right ankle did not find evidence of 
recent fracture.  The diagnosis was status post fracture of the 
right ankle.

Based on the above findings, especially the finding of normal 
range of motion of the ankles, the Board concludes that the right 
ankle symptomatology does not more nearly approximate moderate 
limitation of motion, which would warrant a 10 percent rating.  
There is also no evidence that the Veteran's right ankle 
disability should be evaluated under another diagnostic code for 
the ankle, since there is no evidence of ankylosis or malunion of 
the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273 (2009).  


It was noted in August 2006 and June 2009 that there was no 
functional limitation due to such factors as fatigue or weakness.  
Consequently, a compensable rating is also not warranted for the 
right ankle based on functional impairment under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  


Conclusion

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2009).

The medical findings do not indicate that the Veteran's 
genitourinary disability, hypertension, thoracolumbar disability, 
right knee disability, varicose veins, tinnitus, right foot 
disability and right ankle disability cause "marked" 
interference with employment.  In fact, motion of the Veteran's 
back, right knee, and right ankle was normal or close to normal 
on recent evaluations.  

Of particular significance, it was noted on examinations in 
August 2006 and June 2009 that the Veteran's disabilities did not 
cause any significant functional impairment.  There is also no 
evidence of frequent periods of hospitalization due to any of 
these service-connected disorders.  Consequently, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against each of the increased rating claims on appeal and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right hand disability is denied.

An initial evaluation in excess of 40 percent for genitourinary 
disability is denied.

An initial evaluation in excess of 10 percent for hypertension is 
denied.

An initial evaluation in excess of 10 percent for arthritis of 
the spine is denied.

An initial evaluation in excess of 10 percent for right knee 
disability is denied.

An initial evaluation in excess of 10 percent for varicose veins 
of the right leg is denied.

An initial evaluation in excess of 10 percent for varicose veins 
of the left leg is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for a right foot disability is 
denied.

An initial compensable evaluation for a right ankle disability is 
denied.


REMAND

The Veteran's service treatment records reveal complaints of 
headaches, although he noted on his November 2005 separation 
medical history report that he did not have frequent or severe 
headaches.  When examined in August 2006, the Veteran reported a 
three year history of recurring, intermittent, severe headaches; 
intermittent headaches were diagnosed.  There is no nexus opinion 
on whether the Veteran currently has a headache disability 
causally related to service.

There is evidence in service of a pilonidal cyst on the right 
buttock, for which the Veteran underwent a cystectomy.  There are 
post-service private medical findings of a boil of the left inner 
thigh near the buttock in September 2006, a cyst inside the right 
thigh in October 2006, and a furuncle of the left thigh in April 
2007.  There is no nexus opinion on whether, as the Veteran 
contended at his June 2010 hearing, these post-service findings 
are causally related to the pilonidal cyst noted in service.

The Veteran's service treatment records reveal diagnoses of an 
upper respiratory and bronchitis.  Although it was concluded on 
examination in August 2006 that the Veteran did not have any 
upper respiratory pathology, bronchitis was diagnosed in private 
treatment records dated in September 2006.  The Veteran testified 
in June 2010 that he may have been exposed to asbestos in service 
aboard the Coastguard Cutter BIBB.  Consequently, it must be 
determined whether the Veteran currently has a respiratory 
disability that is causally related to service, to include 
exposure to asbestos.

With respect to asbestos related claims, VA must determine 
whether or not military records demonstrate evidence of asbestos 
exposure during service, develop whether or not there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  See M21-1, Part VI, 
7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).

Based on the above, the Board finds that additional development 
is warranted prior to Board adjudication of the issues of service 
connection for headaches, a pilonidal cyst, and a respiratory 
disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the nature and etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2009).

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for headaches, a pilonidal cyst, 
and a respiratory disability that is not 
evidenced by the current record, to include 
any evidence of exposure to asbestos in 
service.  The Veteran will be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO will then attempt to obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  After the above development has been 
completed, the AMC/RO must arrange for VA 
examination(s) to determine whether the 
Veteran currently has a headache disability, 
a pilonidal cyst, and/or a respiratory 
disability due to service.  The following 
considerations will govern the 
examination(s):

a.  The entire claims folder and a 
copy of this remand will be made 
available to the examiner(s) in 
conjunction with this examination(s).   
The examination report(s) must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner(s) must provide an opinion on 
whether the Veteran currently has 
headaches, a pilonidal cyst, and/or a 
respiratory disability caused by any 
incident of his active service.  If 
evidence of exposure to asbestos is 
provided, the examiner will opine 
whether any respiratory disability 
found is due to asbestos exposure in 
service.

c.  In all conclusions, the 
examiner(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner(s) is(are) 
unable to render an opinion without 
resort to speculation, he or she must 
so state.

d.  If the examiner(s) responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  



Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination(s), 
documentation needs to be obtained which 
shows that notice scheduling the examination 
was sent to the last known address.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

5.  The AMC/RO must then readjudicate the 
claims of service connection for headaches, a 
pilonidal cyst, and a respiratory disability, 
to include consideration of all of the 
evidence of record.  As noted, if appropriate 
under the law the AMC/RO must consider the 
ruling in Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  If any of the benefits 
sought on appeal remains denied, the Veteran 
and his representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will be then 
given an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


